Citation Nr: 1208215	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected residuals of flail chest with multiple rib fractures on the right with post traumatic pleural thickening over the right upper lobe and history of soft tissue contusion and bruises of the back (hereinafter, flail chest and back disorder).

2.  Entitlement to service connection for a disorder manifested by numbness of the arms bilaterally, to include as secondary to a service-connected flail chest and back disorder.

3.  Entitlement to a separate rating for residuals of a back disorder, to include neurological manifestations.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran's Department of Defense (DD) Form 214 lists his dates of service as being from September 1968 to August 1971.  However, the Veteran has submitted his certificate of Honorable Discharge on which his date of discharge is listed as September 1971.  Additionally, the Veteran reported in a February 2009 letter that he was discharged from service in September 1971; he also requested that his records be amended to reflect that date of discharge.  Changing the date of discharge on a DD Form 214 is outside the purview of the Board of Veterans' Appeals (Board).  However, the Veteran may request this change by filling out and submitting a DD Form 149.  The address of the authority to which the Form 149 should be sent is listed thereon.  This form may be obtained upon request, or at: http://www.dtic.mil/whs/directives/infomgt/forms/eforms/dd0149.pdf

This matter comes before the Board on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims file was subsequently transferred to the RO in Montgomery, Alabama.

As will be further discussed herein, the Board has recharacterized the issue of entitlement to a separate rating for residuals of a back disorder to more accurately reflect the benefit sought by the Veteran, and to afford him consideration of the maximum benefits available under law.  The RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2011).

Review of the Veteran's claims file reveals that the Agency of Original Jurisdiction (AOJ) continues to misspell the Veteran's last name in documents as recent as February 2012.  The Veteran clarified the spelling of his last name in an August 2006 letter to VA.  The correct spelling is listed throughout this decision.  The AOJ should be certain to use the correct spelling of the Veteran's name in all future correspondence.  VA sincerely regrets the error and apologizes to the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

As relevant to all three claims, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his right hip, arms, and back disorders since service.  In this regard, he has indicated that he received treatment from Dr. R. McGinley since 1980 and the record reflects ongoing VA treatment at Mobile, Alabama, and Pensacola, Florida, Outpatient Clinic.  The Board observes that the RO attempted to obtain records from Dr. McGinley, but has not received a reply to date.  Therefore, the Veteran should be given an opportunity to obtain the records himself for submission to VA.  Additionally, any identified records, to include those from the Mobile and Pensacola VA Outpatient Clinics dated from September 2007 to the present, should be obtained for consideration in the Veteran's appeal.  Additionally, as will be discussed in detail with respect to each claim, the Board finds that a remand is necessary in order to afford the Veteran VA examinations so as to determine the etiology of his right hip and bilateral arm disorders, and the current severity of his residuals of a back disorder.

Additionally, while the Veteran was provided with VCAA notice regarding service connection for a right hip disorder and numbness in his arms, he has not yet been provided with notice regarding those claims as secondary to his service-connected flail chest and back disorder.  Therefore, such notice should be provided on remand.

Right Hip

The Veteran seeks entitlement to service connection for a right hip disorder, which he contends was caused by being forced into "contortionist positions" on the firing range in February 1969, and/or by his documented automobile accident in June 1970.  The Veteran also contends that his right hip disorder is secondary to his service-connected flail chest and back disorder, which arose out of the June 1970 automobile accident.

The Veteran alleged in an August 2006 statement that "I was discharged due to severe injuries called thoracic back and chest and now my hip gets steadily worse.  Each time I go to my orthopaedic [clinicians] and tell them my hip is hurting they immediately say it is a back problem."  The Veteran repeated this contention in a VA Form 21-4138 submitted in March 2007, and further stated that his hip "has gotten steadily worse since my accident in [June] 1970.  Also, I [attribute] some of the problem to being forced into pretzel positions at the firing range at Paris Island, [South Carolina]."  In his January 2008 notice of disagreement, the Veteran again attributed his right hip disorder to his rifle firing training.

In a February 2009 statement submitted with his substantive appeal, the Veteran asserted that his right "hip got irreversibly injured" in February 1969 at the firing range as a result of being "LITERALLY FORCED into [pretzel] positions by one of my drill instructors....He LITERALLY pushed down on my shoulders with his weight and forced my body into contortionist positions for firing the M16.  I did not cry but I remember tears running down my face involuntarily from the extreme pain I was subjected to....[N]ow I pay the price every morning-I awake...in pain with my back and hip.  This is not documented in [service] because I was young and the hip was not a problem then.  Now it is a problem EVERYDAY."  (Capitalization in original.)  Hip pain is a symptom that is capable of lay observation.  Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); see also 38 C.F.R. § 3.159(a)(2).

The Veteran's service treatment records show that he was discharged as a result of chest and back injuries sustained in an automobile accident which occurred in June 1970, pursuant to the findings of a Medical Evaluation Board.  No complaints, diagnosis, or treatment of any hip disorder appears in his service treatment records.

After service, in October 2006, a VA physician's assistant diagnosed the Veteran with degenerative joint disease (DJD) of the right hip.

In January 2007, a VA physician noted the Veteran's chief complaint of "Right hip."  The Veteran reported that he had been experiencing right gluteal pain for 10 years (i.e., since 1997).  The Veteran noted that the pain occurs when twisting his foot, and when sleeping, sitting, and driving for long periods.  The VA physician found that x-rays of the Veteran's hip showed that it was normal.

In March 2007, a VA Certified Registered Nurse Practitioner (CRNP) found that the Veteran's pain was related to (r/t) osteoarthritis (OA).

Also in March 2007, VA provided the Veteran with a compensation and pension (C&P) examination of his bones and scars pursuant to a separate claim.  The examiner noted that "The Veteran reports he was involved in a motor vehicle accident in 1970 and current symptoms are reported as shortness of breath and constant bilateral hip pain.  He denies any treatment for these conditions."  The examiner did not diagnose a hip disorder.

Therefore, as the Veteran is competent to describe his right hip symptoms; an October 2006 diagnosis of DJD of the right hip by a VA physician's assistant is of record; and no medical professional has offered an opinion regarding the etiology of his right hip disorder, to include whether such is secondary to his service-connected flail chest and back disorder, the Board finds that he should be afforded a VA examination.

Arms

The Veteran seeks entitlement to service connection for a disorder manifested by numbness of his arms, which he contends was caused by being forced into "contortionist positions" on the firing range in February 1969, and/or by his documented automobile accident in June 1970.  The Veteran also contends that his bilateral arm disorder is secondary to his service-connected flail chest and back disorder, which arose out of the June 1970 automobile accident.

In a VA Form 21-4138 submitted in March 2007, the Veteran stated that the numbness in his arms "is related to my [1970 automobile accident] injury and also related to the firing range where I was required to wear a sling on my arms to the point that all circulation was cut off and [each] arm was totally numb."  The Veteran reported that a VA orthopedic clinician had asked him whether he felt numbness in his arms, and that he had responded in the affirmative.

In his January 2008 notice of disagreement, the Veteran again attributed his bilateral arm numbness to his rifle firing training.  The Veteran is competent to report that he experiences numbness in his arms.  38 C.F.R. § 3.159(a)(2).

As noted above, the Veteran's service treatment records show that he was discharged as a result of chest and back injuries sustained in an automobile accident which occurred in June 1970, pursuant to the findings of a Medical Evaluation Board.  No complaints, diagnosis, or treatment of any arm numbness or other arm disorder appears in his service treatment records.  Additionally, no diagnosis of an arm disorder after service is of record.

As the Veteran is competent to describe numbness of his arms, and as no medical professional has offered an opinion regarding the etiology of his claimed bilateral arm disorder, to include whether such is secondary to his service-connected flail chest and back disorder, the Board finds that he should be afforded a VA examination.


Back

As noted above, the Board has recharacterized the issue of entitlement to a separate rating for residuals of a back disorder to more accurately reflect the benefit sought by the Veteran, and to afford him consideration of the maximum benefits available under law.

The Board notes that VA has lost the Veteran's original claim.  In a photocopy of a letter dated February 25, 2005, which VA stamped as received on January 23, 2006, the Veteran's representative requested that "the attached be used to reopen the Veteran's claim for increased evaluation for service connected condition."  The listed attachments on that letter-a VA Form 21-4138 and a VA Form 21-22-are not of record.  Additionally, in July 2006, the RO in Montgomery, Alabama, informed the Veteran by letter that it had "not been able to locate the original paperwork submitted."  It requested that the Veteran resubmit his claim and the associated evidence.  

The Board further notes that the RO in Cleveland, Ohio, in its November 2007 rating decision, separately adjudicated a claim for an increased rating for the Veteran's service-connected flail chest and back disorder, and a request to reopen a claim for service connection for residuals of a back injury based on new and material evidence.  The RO continued the Veteran's rating of 20 percent for his service-connected flail chest and back disorder, and the Veteran did not provide a notice of disagreement as to that issue; consequently, it is not before the Board.  Separately, the RO denied the Veteran's request to reopen his claim for service connection for residuals of a back injury, and the Veteran subsequently entered a notice of disagreement as to that issue.  Thereafter, the RO issued a statement of the case in December 2008, and the Veteran timely perfected his appeal to the Board in February 2009.

The Board finds that recharacterizing the issue as entitlement to a separate rating for residuals of a back disorder, to include neurological manifestations, is warranted.  In this regard, a back disorder, characterized as a history of soft tissue contusion and bruises of the back, has already been service-connected.  Moreover, while the RO found that the Veteran's claim for service connection for a back condition was originally denied in a July 1976 letter associated with a June 1976 rating decision, such is a misreading of those documents.  Specifically, the June 1976 rating decision characterizes the issue as "Evaluation of SC [service-connected] residuals of flail chest with multiple rib [fractures] on the right with posttraumatic pleural thickening over right upper lobe [and a history] of soft tissue contusion [and] bruises of [the] back," which had been service-connected in a December 1972 rating decision.  The RO in June 1976 concluded that there was "No change shown" in the Veteran's service-connected condition.  Furthermore, at no point in either the June 1976 rating decision or the July 1976 letter did the RO state that service connection was being denied.  As such, the clear conclusion-and the most favorable to the Veteran-is that the June 1976 rating decision and accompanying letter was a denial of an increased rating, and not a denial of a new claim for service connection.  As such, there is no prior denial of service connection.  Consequently, the issue is recharacterized as entitlement to a separate rating for residuals of a back disorder, to include neurological manifestations.

The Board notes that in November 2006 a VA physician took an x-ray of the Veteran's spine and found normal appearing vertebral body height, alignment, and disc spaces.  He further found that no paraspinous soft tissue abnormality was suggested.  The physician's impression was "No specific findings."  In January 2007, another VA physician found that x-rays of the Veteran's back were fairly unremarkable.  Additionally, a March 2007 VA C&P examiner who was examining the Veteran for his increased rating claim for his service-connected flail chest and back disorder did not diagnose any current back disorder, and found that there were no constitutional signs of bone disease.

The Board finds that a new VA C&P examination is warranted for two reasons.  First, the Veteran reported in a February 2009 letter associated with his substantive appeal that "I have had back problems ever since" the June 1970 automobile accident.  Furthermore, no treatment records more recent than October 2007 are of record.  As the evidence suggests that residuals of the Veteran's service-connected back disorder may have arisen or increased in severity since October 2007, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his residuals of a service-connected back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

Second, a medical opinion is required to determine whether the Veteran's reported bilateral arm numbness and right hip pain are neurological manifestations of his service-connected back disorder.  The Board notes that, in his November 1972 VA examination, the Veteran reported experiencing back pain that radiated from his low back to up under his shoulder blades.  Additionally, as noted above, the Veteran alleged in an August 2006 statement that "Each time I go to my orthopaedic [clinicians] and tell them my hip is hurting they immediately say it is a back problem."  Similarly, the Veteran wrote in March 2007 that "anytime I go to an orthopedic [clinician] and claim my hip hurts, they immediately say-it's your back."

Therefore, after all identified, available records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination to determine the presence and severity of any residuals of his service-connected back disorder, to include neurological manifestations.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for a right hip disorder and a disorder manifested by numbness of the arms as secondary to his service-connected flail chest and back disorder.

2.  The Veteran should be given an opportunity to submit records from Dr. McGinley as the physician did not respond to VA's attempts to obtain his records.  The Veteran should also be requested to identify any healthcare provider who treated him for right hip, arms, and back disorders since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Mobile and Pensacola VA Outpatient Clinics dated from September 2007 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his right hip disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all right hip disorders found to be present.  With respect to each right hip disorder found, the examiner should opine whether it is at least as likely as not related to the Veteran's military service, to include his alleged injury on the firing range in February 1969, and his documented automobile accident in June 1970.

The examiner should also opine whether any right hip disorder found is at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by his service-connected flail chest and back disorder.

In offering any opinion, the examiner must consider the full record, to include VA and private treatment records.  The examiner should also consider the lay statements of record regarding the Veteran's alleged injury on the firing range in February 1969, and his documented automobile accident in June 1970, and his statements regarding continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed disorder manifested by numbness of the arms bilaterally.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all arm disorders found to be present.  With respect to each arm disorder found, the examiner should opine whether it is at least as likely as not related to the Veteran's military service, to include his alleged injury on the firing range in February 1969, and his documented automobile accident in June 1970.

The examiner should also opine whether any arm disorder found is at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by his service-connected flail chest and back disorder.

In offering any opinion, the examiner must consider the full record, to include VA and private treatment records.  The examiner should also consider the lay statements of record regarding the Veteran's alleged injury on the firing range in February 1969, and his documented automobile accident in June 1970, and his statements regarding continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine the current nature and severity of any residuals of his service-connected back disorder, originally characterized as history of soft tissue contusion and bruises of the back.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner is requested to describe all symptoms of a back disorder and state the severity of such.  The examiner should specifically state whether the Veteran has had neurological manifestations (including of the arms and right hip).  For each symptom found, the examiner should describe the current nature and severity.  Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of all lay and medical evidence of record.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


